UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-03735 The New Economy Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: July 1, 2007 - June 30, 2008 Chad L. Norton Capital
